

SECOND AMENDMENT TO
GUARANTEE OF PAYMENT
(LIMITED)


THIS SECOND AMENDMENT TO GUARANTEE OF PAYMENT (this “Amendment”) is entered into
as of June 1, 2016, by and between CONNECTICUT WATER SERVICE, INC., a
Connecticut corporation (hereinafter referred to as the “Guarantor”), and
CoBANK, ACB, a federally chartered instrumentality of the United States
(hereinafter referred to as “CoBank”).


BACKGROUND


A.    The Guarantor has executed and delivered to CoBank that certain Guarantee
of Payment (Limited) dated as of October 29, 2012, as amended by the Amendment
to Guarantee of Payment (Limited) dated as of March 5, 2013 (collectively, the
“Existing Guarantee”) pursuant to which the Guarantor has guaranteed, among
other things, payment of certain obligations of its wholly-owned subsidiary, The
Connecticut Water Company (the “Company”), to CoBank as more particularly
described in the Existing Guarantee as the “Guaranteed Obligations.”


B.     The obligations under the Existing Guarantee are set forth in that
certain Master Loan Agreement No. RI1087 dated as of October 29, 2012 (the
“Master Loan Agreement”), as supplemented by that certain Promissory Note and
Single Advance Term Loan Supplement No. RI1087T01 in a principal amount not to
exceed $8,000,000.00 and dated as of even date with the Master Loan Agreement,
and by that certain Promissory Note and Single Advance Term Loan Supplement No.
RI1087T02 in a principal amount not to exceed $14,795,000.00 and dated as of
even date with the Master Loan Agreement, and by that certain Promissory Note
and Single Advance Term Loan Supplement No. RI1087T03 in a principal amount not
to exceed $17,045,000.00 and dated as of even date with the Master Loan
Agreement, and by that certain Promissory Note and Single Advance Term Loan
Supplement No. RI1087T04 in a principal amount not to exceed $14,805,000.00 and
dated as of even date with the Master Loan Agreement, and by that certain
Promissory Note and Single Advance Term Loan Supplement No. RI1087T05 in a
principal amount not to exceed $14,550,000.00 and dated as of March 5, 2013. The
Master Loan Agreement, as supplemented, is referred to in the Existing Guaranty
as the (“Loan Agreement”).


C.    The Company has requested an increase to the Loan Agreement and CoBank is
willing to extend the additional credit to the Company provided that the
Guarantor agrees to guarantee this additional loan.


D.     In satisfaction of the condition and intending to benefit by the
extension of additional credit by CoBank to the Company, the Guarantor is
entering into this Amendment.


NOW, THEREFORE, in order to induce CoBank to extend additional credit to the
Company and for good and valuable other consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantor and CoBank agree to
amend the Existing Guarantee as follows:






--------------------------------------------------------------------------------




1.
The Loan Agreement as defined in the Existing Guarantee is hereby amended to
include that certain Promissory Note and Single Advance Term Loan Supplement No.
RX10871T06 in a principal amount not to exceed $30,000,000 and dated as of June
1, 2016.



2.
All references in the Existing Guarantee to the Guaranteed Obligation shall
include all obligations under the Loan Agreement; as such term has been amended
by this Amendment.



3.
To the extent not inconsistent herewith, all other terms and conditions of the
Existing Guarantee shall remain in full force and effect and the Guarantor
hereby ratifies and confirms its guarantee of the Guaranteed Obligations of the
Company, as amended by this Amendment.



4.
This Amendment may be executed may be executed in counterparts (and by different
parties in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single agreement. In
addition, this Amendment may be delivered by electronic means.



(Signatures on next page(s)


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Amendment to be executed as of
the date show above by its duly authorized officers.


CONNECTICUT WATER SERVICE, INC.


By: /s/ David C. Benoit                


Name:     David C. Benoit                


Title: Senior Vice President – Finance and CFO    




COBANK, ACB


By: /s/ Shannon Smith                


Name: Shannon Smith                


Title: Assistant Corporate Secretary        


3

